EXHIBIT 10.1


SECOND AMENDMENT TO THE
AON DEFERRED COMPENSATION PLAN
This Second Amendment (the “Amendment”) to the Aon Deferred Compensation Plan,
as amended and restated effective November 17, 2016 (the “Plan”), is adopted by
Aon Corporation, a Delaware corporation (the “Company”) and wholly owned
subsidiary of Aon plc (“Aon”), to be effective as set forth below.
RECITALS
WHEREAS, pursuant to Section 6.05 of the Plan, the Board of Directors of the
Company (the “Board”) has the authority to amend the Plan, and, pursuant to
Section 1.04 of the Plan, the Organization and Compensation Committee of Aon
(the “OCC“) has authority to act for the Board with respect to the Plan; and
WHEREAS, pursuant to resolutions of the OCC dated March 30, 2017, the OCC has
delegated authority to Company management authority to amend the Plan in the
manner set forth below.
NOW, THEREFORE, pursuant to such delegation of authority by the OCC, the Plan is
hereby amended, effective as of the date hereof, by adding the following as a
new Supplement A to the Plan:
SUPPLEMENT A
SPECIAL PROVISIONS IN CONNECTION WITH PLAN SPIN-OFF


Pursuant to the purchase agreement entered into between Aon plc and Tempo
Acquisition, LLC dated as of February 9, 2017 (the “Purchase Agreement”), upon
the closing of the transactions contemplated by the Purchase Agreement, the Plan
will spin off the benefit obligations associated with the “Transferred
Participants” (as defined below) to the Hewitt Associates LLC Deferred
Compensation Plan (the “Newco Plan”) established by Hewitt Associates LLC
(“Newco”).
A “Transferred Participant” is any individual who (i) after taking into account
any employment transfers contemplated by the Purchase Agreement, is employed by
Newco or any of its subsidiaries immediately after the “Closing Date” (as
defined in the Purchase Agreement), and (ii) immediately prior to the Closing
Date, either had an Account under the Plan or had made a valid deferral election
under Section 3 of the Plan.
Notwithstanding any provision in this Plan to the contrary, it is the intent of
the Company that, with respect to any Transferred Participant, the associated
benefit obligations, elections (including elections to defer compensation,
notional investment elections, and distribution elections) and beneficiary
designations under the Plan be transferred from the Plan to the Newco Plan, and
the provisions in this Plan shall be interpreted consistent with such intent.
For the avoidance of doubt, the transactions contemplated by the Purchase
Agreement do not constitute a “separation from service” for purposes of Section
409A of the Code, with respect to any Transferred Participant. Effective as of
the Closing Date, Transferred Participants shall cease to be Participants in the
Plan.
Notwithstanding any provision in the Plan to the contrary, the Committee shall
have the authority to make any other modifications to the extent necessary or
appropriate to satisfy the intent of the Plan spin-off described above.


1



--------------------------------------------------------------------------------

EXHIBIT 10.1




IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
on its behalf by its duly authorized officers, this 19th day of April, 2017.


AON CORPORATION                    


By:                            


___/s/ Anthony Goland___________________________                
Anthony Goland
Executive Vice President and
Chief Human Resources Officer




2

